Exhibit 10.1

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“Lease”) is made as of this 4th day of December, 2007, by
and between FDG Flagler Center I LLC, a Delaware limited liability company, an
address of which is 10151 Deerwood Park Boulevard, Building 100, Suite 330,
Jacksonville, Florida 32256 (“Landlord”) and Website Pros, Inc., a Delaware
corporation, an address of which is 12735 Gran Bay Parkway West, Building 200,
Suite 100, Jacksonville, Florida 32258 (“Tenant”).

 

1.                                       PROPERTY; TERM.

 

1.1                                 PREMISES.  The Landlord hereby leases to the
Tenant and the Tenant hereby leases from the Landlord the building located at
12808 Gran Bay Parkway West, Jacksonville, Florida 32258 (“Premises” or
“Building”), which Premises is deemed to contain 112,306 rentable square feet
for all purposes of this Lease. The Premises is situated on the real property
described in Exhibit A attached hereto (“Property”) and included in a multiple
building, business and/or industrial park known as Flagler Center (“Park”).

 

1.1.1                  PHASE IN.  Tenant intends to occupy the Building in two
phases.  The first phase shall consist of at least 82,682 rentable square feet
(the “Phase I Premises”), and the second phase shall consist of the remaining
rentable square footage of the Building (the “Phase II Premises”).  The location
and configuration of the space to be included in each phase shall be set forth
in Tenant’s Plans (as defined in the Work Letter).

 

1.2                                 COMMON AREAS.  Tenant and its employees and
customers will have the nonexclusive right during the Term of this Lease to use
the parking areas, streets, driveways, aisles, sidewalks, curbs, delivery
passages, loading areas, lighting facilities, and all other areas in the
Property designated by Landlord, from time to time, for use by all tenants of
the Property in common (collectively, the “Common Areas”), in common with
Landlord, other tenants of the Property and other persons designated by
Landlord.

 

1.3                                 LEASE TERM.  The term of this Lease (the
“Term”) shall be one hundred thirty-two (132) calendar months plus the portion
of the month in which the Phase I Commencement Date (as defined below) occurs if
the Phase I Commencement Date is other than the first day of the month.  The
Term shall commence as to the Phase I Premises on the 14th day following the
date of Substantial Completion of the Tenant Improvements to the Phase I
Premises, as defined in the Work Letter (the “Phase I Commencement Date”), which
is estimated to be April 1, 2008; provided, however, that Tenant shall have no
right to possession of the Phase I Premises until the Security Deposit has been
delivered to Landlord (the Security Deposit shall not be deemed delivered to
Landlord if it is in the form of a check until that check has cleared the bank
and funds have been credited to Landlord’s account) and the Tenant has provided
Landlord with a certificate of insurance evidencing the insurance coverages that
Tenant is obligated to maintain pursuant to this Lease.  The Term shall commence
as to the Phase II Premises on the earlier to occur of (i) the first day of the
thirteenth (13th) full calendar month of the Term, or (ii) as to any portion of
the Phase II Premises, on the date that Tenant takes possession of such portion
of the Phase II Premises, and opens for the conduct of business operations
therein (other than any de minimis use)

 

1

--------------------------------------------------------------------------------


 

(the “Phase II Commencement Date”).   Landlord and Tenant shall execute a
Commencement Agreement substantially in the form of Exhibit C attached hereto
once the Phase I Commencement Date has been determined, and shall supplement
such Commencement Agreement, as needed, to document any early Phase II
Commencement Date(s).

 

1.4                                 HOLDOVER OF CURRENT LEASE.  Landlord and
Tenant entered into that certain Lease Agreement dated as of January 17, 2003,
as amended by that certain First Amendment to Lease dated as of November 23,
2005 (together, the “Current Lease”) for the lease of Suite 100, which is deemed
to contain 41,149 rentable square feet, in Flagler Center Building 200, which is
located at 12735 Gran Bay Parkway West, Jacksonville, Florida 32258.  The
Termination Date, as defined in Section 1.3 of the Current Lease, is hereby
extended to the Phase I Commencement Date (the “Extended Term”).  During the
Extended Term, Tenant shall continue to pay Base Rent at the rate of $41,251.87
per month ($12.03 per rentable square foot per year).

 

1.5                                 RENEWAL TERM.  Tenant shall have the option
to renew this Lease as set forth in the attached Renewal Rider.

 

2.                                     RENT AND OTHER CHARGES.

 

2.1                                 BASE RENT.  Tenant agrees to pay rent (“Base
Rent”) in equal monthly installments on the first day of each month of the term,
together with any and all rental, sales or use taxes levied by any governmental
body for the use or occupancy of the Premises and any rent or other charges
payable hereunder in accordance with the following schedule:

 

Lease
Months

 

Annual Base Rent/
RSF

 

Monthly Base Rent

 

 

 

 

 

 

 

1-4

 

$

0.00

 

$

0.00

 

5-12

 

$

14.25

 

$

98,184.88

*

13-24

 

$

14.68

 

$

137,387.67

 

25-36

 

$

15.12

 

$

141,505.56

 

37-48

 

$

15.57

 

$

145,717.04

 

49-60

 

$

16.04

 

$

150,115.69

 

61-72

 

$

16.52

 

$

154,607.93

 

73-84

 

$

17.02

 

$

159,287.34

 

85-96

 

$

17.53

 

$

164,060.35

 

97-108

 

$

18.05

 

$

169,020.53

 

109-120

 

$

18.59

 

$

174,074.30

 

121-132

 

$

19.15

 

$

179,315.25

 

 

--------------------------------------------------------------------------------

*                                         Calculated based upon 82,682 rentable
square feet.

 

2

--------------------------------------------------------------------------------


 

If the Phase I Commencement Date should be a date other than the first day of a
calendar month, then the first installment of Base Rent shall be prorated by
multiplying the regular monthly installment of Base Rent by a fraction, the
numerator of which is the number of days from the Phase I Commencement Date
through the final day of the first calendar month of the Term and the
denominator of which is the total number of days in the calendar month in which
the Phase I Commencement Date occurs (and Tenant shall pay such prorated Base
Rent amount to Landlord together with, and at such time as, the installment of
Base Rent for the fifth (5th) full calendar month of the Term becomes due). In
such event, Lease Month 1 would commence on the first day of the calendar month
following the month in which the Phase I Commencement Date occurs.

 

Base Rent shall be paid without demand, set off or deduction to Landlord at
P.O. Box 862614, Orlando, Florida 32886-2614 or such other address as Landlord
directs in writing.

 

2.2                               LATE CHARGES.  If any Base Rent or other
payment due under this Lease is not received by Landlord within ten (10) days of
the due date of such payment, Tenant shall pay, in addition to such payment a
late charge equal to the greater of (i) five percent (5.0%) of the payment which
is past due or (ii) Two Hundred Fifty and No/100 Dollars ($250.00).  If any
payment due from Tenant shall remain overdue for more than ten (10) days,
interest shall accrue daily on the past due amount from the date such amount was
due until paid or judgment is entered at a rate equivalent to the lesser of
eighteen percent (18%) per annum and the highest rate permitted by law. 
Interest on the past due amount shall be in addition to and not in lieu of the
five percent (5.0%) late charge or any other remedy available to Landlord
(“Default Rate”).

 

2.3                                 ADDITIONAL RENT.  All charges payable by
Tenant under the terms of this Lease other than Base Rent are called “Additional
Rent.”  Unless this Lease provides otherwise, all Additional Rent shall be paid
with the next monthly installment of Base Rent and shall include all applicable
sales or use taxes.  The term “Rent” shall mean Base Rent and Additional Rent.

 

2.4                                 TAXES.

 

2.4.1                      Personal Property Taxes.  Commencing upon the Phase I
Commencement Date, Tenant shall pay, as and when due, all taxes attributable to
the personal property, trade fixtures, business, occupancy, or sales of Tenant.

 

2.4.2                      Real Estate Taxes.  Commencing upon the Phase I
Commencement Date, Tenant shall pay, as and when due, all real estate taxes,
personal property taxes and other ad valorem taxes, and any other levies,
charges, local improvement rates, impositions and assessments whatsoever
assessed or charged against the Property and/or the Building, the equipment and
improvements therein contained which are part of the Building, and including any
amounts assessed or charged in substitution for or in lieu of any such taxes
(collectively, “Real Estate Taxes”), levied or assessed against the Property
and/or the Building by any lawful authority for each calendar year or portion
thereof during the period between the Phase I Commencement Date and the
expiration of the Term.  Landlord shall provide Tenant with all tax bills which
are the Tenant’s responsibility hereunder and such payments shall be made by
Tenant directly to the taxing authorities prior to any delinquency.  Tenant
shall provide Landlord with paid tax receipts or, if not available, other proof
of payment reasonably acceptable to Landlord,

 

3

--------------------------------------------------------------------------------


 

on or before the date that the Real Estate Taxes would be deemed to be
delinquent (i.e., the date that penalties would start to accrue).  If Tenant
does not pay Real Estate Taxes by the aforesaid date, Landlord shall have the
right to pay the Real Estate Taxes and Tenant shall reimburse Landlord within
thirty (30) days of receipt of demand for payment by Landlord.  The Real Estate
Taxes are to be prorated for any partial lease year occurring at the beginning
or end of the Term during the period in which the taxing authority assesses Real
Estate Taxes.  In the event that Tenant does not pay Real Estate Taxes prior to
delinquency for any calendar year due to any act or omission of Tenant, then
Landlord shall have the right to thereafter elect to pay the Real Estate Taxes
for the remainder of the Term of the Lease; whereupon Tenant shall promptly
reimburse Landlord within thirty (30) days after written demand therefor from
Landlord to Tenant.

 

2.4.3                        Contesting Taxes.  If Tenant desires, as determined
by Tenant in its reasonable business judgment, to contest the validity or amount
of any tax, assessment, levy, or other governmental charge agreed to in this
Lease to be paid by Tenant, Tenant shall be permitted to do so, upon posting of
adequate security or the payment of amounts, all as may be required by
Applicable Laws (as defined in Section 3.2 hereof), to prevent loss of title to
the Property and the Building and after giving Landlord prior written notice of
Tenant’s intent to contest the taxes for the applicable year.  So long as Tenant
complies with the foregoing, Landlord shall cooperate with Tenant (at no expense
to Landlord) and execute any document which may be reasonably necessary for any
such contest proceeding.  Nothing herein shall be deemed to limit Landlord’s
right to contest any tax, assessment, levy or government charge imposed against
the Property and/or the Building, which right, with respect to ad valorem real
property taxes, shall be exercised by Landlord in its reasonable business
judgment.  The foregoing restriction on Tenant’s ability to contest the validity
or amount of any tax, assessment, levy, or other governmental charge agreed to
in this Lease to be paid by Tenant shall only be deemed to apply to Real Estate
Taxes and shall not be deemed to apply to any personal property taxes, which are
payable by Tenant on its personalty in the Premises.

 

2.4.4                        Receipts.  Upon written request of Landlord, during
the Term of this Lease, Tenant shall obtain and deliver to Landlord paid
receipts for all taxes, assessments, and other items required under this Lease
to be paid by Tenant.

 

2.4.5                        Exclusions.  Real Estate Taxes shall not include
any franchise, transfer, gains, inheritance, estate, mortgage recording, and
income taxes imposed upon Landlord.

 

2.4.6                        Separate Parcel.  Landlord shall, at its expense,
apply for and diligently follow such procedures as are necessary to have the
Property (including the Building) taxed by the applicable governmental
authorities as a parcel separate from the other parcel(s) included in Landlord’s
tax bills, so that Tenant will be in a position to pay and/or contest Real
Estate Taxes on its own, subject to the terms of this Section 2.4.  If the
Property and the Building are taxed or assessed as a separate parcel, Landlord
shall direct the tax authority to send the tax bills for the Property and the
Building directly to Tenant’s address during the Term hereof.  If the Property
and/or the Building are not taxed or assessed as a separate parcel, then: 
(a) Tenant’s share of Real Estate Taxes shall be determined by multiplying such
taxes or assessments in the entire tax bill by a fraction, the numerator of
which is the total value of the Property and the Building and the denominator of
which is the total value of all land included in the tax bill, and Landlord
shall

 

4

--------------------------------------------------------------------------------


 

provide such determination to Tenant in writing, together with a copy of the
applicable tax bill, no later than thirty (30) days prior to the due date of
such Real Estate Taxes for the applicable year.

 

2.4.7                        Tax Credits.  Any tax credits or other municipal,
county, or state incentives received as part of the Governmental Incentives (as
defined in Section 11.24) or similar incentives shall inure to the benefit of
the Tenant.

 

2.5                                 ELECTRICITY.  Commencing upon the Phase I
Commencement Date, Tenant shall pay for all costs and fees incurred in
connection with the provision and use of electricity at the Building, including,
without limitation, the parking areas therefor, as separately metered in
Tenant’s name.

 

2.6                                 OPERATING EXPENSES.

 

2.6.1                        Tenant Operating Expenses.  Except as otherwise
expressly set forth in this Lease, from and after the Phase I Commencement Date,
Tenant shall be solely responsible, at Tenant’s sole cost and expense, for the
maintenance, operation, repair, replacement (regardless of whether such
replacement is required under any Applicable Law that was not in effect or not
applicable to the Premises or the Park on the Phase I Commencement Date) and
administration of the Building and the Property, including, without limitation:
(i) water, sewer, gas, and other utility charges (including electricity charges,
as provided above) for the Building and the Property; and (ii) window washing,
janitorial services (to be provided in the manner that such services are
customarily furnished in comparable office buildings in the area), rest room
supplies and other maintenance expenses in connection with the Building
(collectively, the “Tenant Operating Expenses”).  It is understood that Tenant
may desire, at some point during the Term, to maintain all or portions of the
Building Systems (as defined in Section 7.1) in lieu of Landlord providing such
services pursuant to Section 7.1 of this Lease.  In such event, Landlord and
Tenant shall negotiate in good faith regarding (i) the Buildings Systems to be
maintained by Tenant and the reasonable performance standards relating thereto,
(ii) the timing of any such transition of maintenance obligations, and (iii) the
reasonable and appropriate adjustments of the operating expense and maintenance
provisions of this Lease.

 

2.6.2                        Landlord Operating Expenses.  In addition, Tenant
shall be responsible to reimburse and/or pay Landlord for the following
expenses: (i) insurance that the Landlord is obligated or permitted to obtain
under this Lease and any deductible amount applicable to any claim made by the
Landlord under such insurance; (ii) ninety percent (90%) of Landlord’s equitable
allocation to the Building (which allocation is based upon the duties associated
with a “full service” lease) of wages and benefits payable to those employees of
Landlord and Landlord’s property manager whose duties are directly connected
with the property management of the Building or the Property, including, without
limitation, the operation and maintenance thereof, which allocation shall not
exceed $0.40 per rentable square foot of the Building for calendar year 2008;
(iii) the dues and assessments under any applicable deed restrictions or
declarations of covenants and conditions; (iv) landscaping, ground maintenance
and pest control for the Building and the Property; and (v)  a management fee
equal to three percent (3%) of the

 

5

--------------------------------------------------------------------------------


 

annual Rent for the Building (collectively, the “Landlord Operating Expenses”). 
Additionally, the cost of Landlord’s Maintenance Obligations (as defined in
Section 7.1) (excluding any costs for capital improvements) shall also be
included in Landlord Operating Expenses.

 

2.6.3                        Payment of Landlord Operating Expenses.  In
addition to the payment of Base Rent, commencing on the Phase I Commencement
Date, Tenant shall pay one hundred percent (100%) of the Landlord Operating
Expenses to Landlord.  On or before March 31st of each calendar year, Landlord
shall provide a good faith estimate of the Landlord Operating Expenses for that
calendar year (the “Estimate Statement”).  Tenant shall remit monthly
one-twelfth (1/12th) of the amount set forth in the Estimate Statement (the
“Estimated Payment”) as Additional Rent together with its payments of Base Rent;
provided that Landlord may invoice Tenant retroactively for the months of
January through the month of issuance of the Estimate Statement.  On or before
March 31st of each calendar year, Landlord shall send a statement to Tenant
detailing all actual Landlord Operating Expenses for the prior calendar year
(the “Landlord Operating Expense Statement”).  If the Landlord Operating Expense
Statement indicates that the total Estimated Payments made by Tenant during the
preceding year exceeded the actual Landlord Operating Expenses for such year,
then, at Landlord’s option (except upon the expiration of the Term, whereupon a
refund shall automatically be given, if applicable), Tenant shall be given
either: (i) a credit against its next due Estimated Payment, or (ii) a refund,
in the amount of the difference between the Estimated Payments made in the
preceding year and the actual Landlord Operating Expenses for such year.  If the
Landlord Operating Expense Statement indicates that the actual Landlord
Operating Expenses exceeded the Estimated Payments, then Tenant shall remit the
difference to Landlord as Additional Rent within thirty (30) days after Tenant’s
receipt of the applicable Landlord Operating Expense Statement.  Landlord’s
failure to provide a statement shall not prejudice Landlord’s right to collect a
shortfall or Tenant’s right to receive a credit or refund for over payments. 
Any obligation of Landlord or Tenant to remit any overpayment or underpayment
pursuant to this Section shall survive the expiration of the Term or earlier
termination of this Lease.

 

3.0                                 USE OF PROPERTY.

 

3.1                                 PERMITTED USES.  Tenant may use the Premises
only for the following Permitted Use: general office (which includes, but is not
limited to, use of the Premises as a call, technology and operations center),
unless Landlord gives written consent in advance of any other use of the
Premises, which consent may be withheld in Landlord’s sole discretion.  Landlord
represents that, to the best of its knowledge, the Applicable Laws permit the
Premises to be used for the Permitted Use.  Tenant shall not create a nuisance
or use the Premises for any illegal or immoral purpose.

 

3.2                                 COMPLIANCE WITH LAWS.  During the Term,
Tenant shall comply with all federal, state and local laws, ordinances, building
codes, and rules and regulations of governmental entities having jurisdiction
over the Property and/or the Building, including but not limited to the Board of
Fire Underwriters and the Americans with Disabilities Act (the “ADA”) and all
regulations and orders promulgated pursuant to the ADA (collectively,
“Applicable

 

6

--------------------------------------------------------------------------------


 

Laws”), and shall promptly comply with all governmental orders and directives
for the correction, prevention, and abatement of any violation of Applicable
Laws in, upon, or connected with the Property and/or the Building, all at
Tenant’s sole expense.  Tenant warrants that all improvements or alterations of
the Premises made by Tenant or Tenant’s employees, agents or contractors, either
prior to Tenant’s occupancy of the Premises or during the Term, will comply with
all Applicable Laws.  Tenant will procure at its own expense all permits and
licenses required for the transaction of its business in the Premises.  In
addition, Tenant warrants that its use of the Premises will be in strict
compliance with all Applicable Laws.  During the Term, Tenant shall, at its sole
cost and expense, make any modifications to the Premises, the Building and/or
the Property that may be required pursuant to any Applicable Laws. 
Notwithstanding the foregoing to the contrary, Landlord shall be solely
responsible, at Landlord’s expense, for making any modifications to the
Premises, the Building and/or the Property required as a result of Landlord’s
failure to comply with Applicable Laws in connection with Landlord’s obligations
under the Work Letter.

 

3.3                                 HAZARDOUS MATERIAL.  Throughout the Term,
Tenant will prevent the presence, use, generation, release, discharge, storage,
disposal, or transportation of any Hazardous Materials (as hereinafter defined)
on, under, in, above, to, or from the Premises, except that Hazardous Materials
may be used in the Premises as necessary for the customary maintenance of the
Premises provided that same are used, stored and disposed of in strict
compliance with Applicable Laws.  For purposes of this provision, the term
“Hazardous Materials” will mean and refer to any wastes, materials, or other
substances of any kind or character that are or become regulated as hazardous or
toxic waste or substances, or which require special handling or treatment, under
any Applicable Laws.

 

If Tenant’s activities at the Premises or Tenant’s use of the Premises
(a) result in a release of Hazardous Materials that is not in compliance with
Applicable Laws or permits issued thereunder; (b) gives rise to any claim or
requires a response under Applicable Laws or permits issued thereunder;
(c) causes a significant public health effect; or (d) creates a nuisance, then
Tenant shall, at its sole cost and expense:  (i) immediately provide verbal
notice thereof to Landlord as well as notice to Landlord in the manner required
by this Lease, which notice shall identify the Hazardous Materials involved and
the emergency procedures taken or to be taken; and (ii) promptly take all action
in response to such situation required by Applicable Laws, provided that Tenant
shall first obtain Landlord’s approval of the non-emergency remediation plan to
be undertaken.

 

Tenant shall at all times indemnify and hold harmless Landlord against and from
any and all claims, suits, actions, debts, damages, costs, losses, obligations,
judgments, charges and expenses (including reasonable attorneys’ fees) of any
nature whatsoever suffered or incurred by Landlord to the extent they were
caused by the following activities of Tenant at the Building and/or the Property
during the Term of this Lease and arise from events or conditions which came
into existence after the Phase I Commencement Date:  (i) any release, threatened
release, or disposal of any Hazardous Materials at the Building and/or the
Property, or (ii) the violation of any Applicable Laws at the Building and/or
the Property, pertaining to protection of the environment, public health and
safety, air emissions, water discharges, hazardous or toxic substances, solid or
hazardous wastes or occupational health and safety.

 

7

--------------------------------------------------------------------------------


 

3.4                                 SIGNS AND AUCTIONS.  Subject to the
following provisions of this paragraph, Tenant shall be entitled to two
(2) signs on the exterior façade of the Building, and one (1) monument sign
outside of the Building.  Prior to installation of the signs, Tenant shall
submit a drawing of the proposed signs, which shall detail the size, color,
design, lighting and method of attachment to the Building, to Landlord for
approval, which shall not be unreasonably withheld.  After Landlord has approved
Tenant’s signs, Tenant shall cause the signs to be manufactured at its sole
expense.  Landlord shall arrange for installation of the signs, at Tenant’s
expense, with the exact placement of the signs subject to Landlord’s prior
approval, which shall not be unreasonably withheld.  Tenant shall not place any
other signs on the Building or Park except with the prior written consent of the
Landlord, including consent as to location and design, which may be withheld in
Landlord’s sole discretion.  Any and all such approved signs shall be installed
and shall be maintained by Tenant, at its sole cost and expense and shall be in
compliance with the Rules and Regulations and all Applicable Laws.  Tenant shall
be responsible to Landlord for the installation, use, or maintenance of all
signs and any damage caused thereby.  Tenant agrees to remove all signs prior to
termination of the Lease and upon such removal to repair all damage incident to
such removal.  Landlord shall, at Landlord’s expense, install directional and
building identification signs at the entrances to the Property.

 

3.5                                 ACCESS.

 

3.5.1                        Landlord’s Access.  Landlord shall be entitled at
all reasonable times and upon reasonable notice to enter the Premises to examine
them and to make such repairs, alterations, or improvements thereto as Landlord
is required by this Lease to make or which Landlord considers necessary.  Tenant
shall not unduly obstruct any pipes, conduits, or mechanical or other electrical
equipment so as to prevent reasonable access thereto.  Landlord shall exercise
its rights under this section, to the extent possible in the circumstances, in
such manner so as to minimize interference with Tenant’s use and enjoyment of
the Premises.  Landlord and its agents have the right to enter the Premises at
all reasonable times and upon reasonable notice to show them to prospective
purchasers, lenders, or anyone having a prospective interest in the Building,
and, during the last six months of the Term or any renewal thereof, to show them
to prospective tenants.  Landlord will have the right at all times to enter the
Premises without prior notice to Tenant in the event of an emergency affecting
the Premises.

 

3.5.2                        Tenant’s Access.  Tenant shall have access to the
Premises twenty-four (24) hours per day, seven (7) days per week, 365 days per
year, subject to Applicable Laws.

 

3.6                                 QUIET POSSESSION.  If Tenant pays all Rent
and fully performs all of its obligations under this Lease, Tenant shall be
entitled to peaceful and quiet enjoyment of the Premises for the Term without
interruption or interference by Landlord or any person claiming through
Landlord.

 

3.7                                 INTENTIONALLY DELETED.

 

3.8                                 PARKING.  Tenant shall have the right to use
515 parking spaces associated with the Building, as shown on attached
Exhibit A-1.  Additionally, commencing on the Phase II

 

8

--------------------------------------------------------------------------------


 

Commencement Date, Tenant shall have the right to use up to an additional 105
parking spaces adjacent to Flagler Center 300, in the location depicted on
attached Exhibit A-1.  Alternatively, if Nuvell Financial Services Corp. does
not renew its lease of Lakeside Four prior to the expiration thereof in
September 2009, Tenant shall have the option of using up to 105 parking spaces
adjacent to Lakeside Four, in the location depicted on attached Exhibit A-1, in
lieu of using the parking spaces associated with Flagler Center 300. All motor
vehicles (including all contents thereof) shall be parked in such spaces at the
sole risk of Tenant, its employees, agents, invitees and licensees, it being
expressly agreed and understood that Landlord has no duty to insure any of said
motor vehicles (including the contents thereof), and that Landlord is not
responsible for the protection and security of such vehicles, or the contents
thereof.

 

3.9                                 RULES AND REGULATIONS.  Tenant shall observe
all reasonable rules and regulations established by Landlord from time to time
for the Building.  The rules and regulations in effect as of the date hereof are
attached to and made a part of this Lease as Exhibit B.  Landlord will have the
right at all times to change and amend the rules and regulations in any
reasonable manner as it may deem advisable for the safety, care and operation or
use of the Park or the Premises.

 

3.10                           INSTALLATION OF GENERATOR.  Tenant shall have the
right to install, at Tenant’s sole cost and expense, a generator for Tenant’s
exclusive use in the location specified on Exhibit A-2 attached hereto.  The
size and type of the generator shall be subject to Landlord’s prior written
approval, which shall not be unreasonably withheld.  Tenant shall be responsible
for installation of all necessary equipment associated with the generator as
well as any screening required by Landlord, Applicable Laws or covenants and
restrictions of record. Landlord shall have the right to require and approve
screening for such generator, but such approval shall not be deemed to be a
representation or warranty that the screening complies with Applicable Law or
covenants and restrictions of record.   Tenant shall operate, maintain and
repair the generator, at Tenant’s sole expense, in a fully operable condition
and in compliance with the manufacturer’s specifications and all Applicable
Laws.  In the event that any modification to the area in which the generator is
installed, including screening thereof, is at any time required by any
Applicable Law or any covenant or restriction of record, Tenant shall commence
such modification within thirty (30) days after receipt of notice thereof from
Landlord or any governmental agency and shall diligently pursue such
modification to completion.  If Tenant fails to commence such modification with
such thirty (30) day period or diligently pursue such modification to
completion, Landlord shall be entitled to make such modifications and charge the
amount of such modifications to Tenant as Additional Rent.  Tenant shall be
responsible for the cost of any electricity used by the generator or its
associated equipment.  On or before the final day of the Term, Tenant shall
remove the generator and its associated equipment from the Property and repair
any damage caused thereby.  Tenant hereby agrees to indemnify, defend and hold
Landlord harmless for any and all liabilities, claims, damages, injuries or
losses, including, without limitation, all costs, expenses, court costs and
reasonable attorney’s fees imposed on Landlord by any person whomsoever caused
by or resulting from the installation, operation, maintenance, removal or repair
of the generator or associated equipment, except for any such liability, claim,
damage, injury or loss caused by Landlord, its employees, agents or contractors.

 

9

--------------------------------------------------------------------------------


 

4.0                                 TENANT ALTERATIONS AND IMPROVEMENTS.

 

4.1                                 TENANT IMPROVEMENTS.  Landlord shall
construct the Tenant Improvements in accordance with the terms of Exhibit D
attached hereto (the “Work Letter”).  If any improvements, modifications or
alterations, beyond those specified in the Work Letter, are required for
Tenant’s occupancy of the Premises, Tenant will be solely responsible for all
associated expenses.  After the Phase I Commencement Date, if any improvements,
modifications or alterations are required by any governmental body or due to any
Applicable Law as a result of Tenant’s use of the Premises, Tenant will be
solely responsible for all associated costs.

 

4.2                                 TENANT ALTERATIONS.  Tenant will not make or
allow to be made any alterations in or to the Premises without first obtaining
the written consent of Landlord, which consent may be granted or withheld in
Landlord’s reasonable discretion; provided, however, that Landlord’s consent
shall not be required for interior, nonstructural alterations which do not
impact the Building Systems and which cost less than $150,000.00 in the
aggregate to perform each alteration project, but Tenant shall notify Landlord
of any such interior, nonstructural alterations.  For alterations that require
Landlord’s consent, Landlord shall have ten (10) business days within which to
review any submission by Tenant to Landlord of the plans and specifications
therefor.  Landlord may require Tenant to provide demolition and/or lien and
completion bonds in form and amount satisfactory to Landlord.  All Tenant
alterations will be accomplished in a good and workmanlike manner at Tenant’s
sole expense, in conformity with all Applicable Laws by a licensed and bonded
contractor approved in advance by Landlord, such approval of contractor not to
be unreasonably withheld or delayed.  All contractors performing alterations in
the Premises shall carry workers’ compensation insurance, commercial general
liability insurance, automobile insurance and excess liability insurance in
amounts reasonably acceptable to Landlord and shall deliver a certificate of
insurance evidencing such coverages to Landlord prior to commencing work in the
Premises.  Upon completion of any such work, Tenant shall provide Landlord with
“as built” plans, copies of all construction contracts, and proof of payment for
all labor and materials.  Any Tenant alterations to the Premises made by or
installed by either party hereto will remain upon and be surrendered with the
Premises and become the property of Landlord upon the expiration or earlier
termination of this Lease without credit to Tenant; provided, however, Landlord,
at it option, may require Tenant to remove any additions and/or repair any
alterations to restore the Premises to the condition existing at the time Tenant
took possession, with all costs of removal, repair, restoration, or alterations
to be borne by Tenant.  This clause will not apply to moveable equipment,
furniture or moveable trade fixtures owned by Tenant, which may be removed by
Tenant at the end of the Lease Term if Tenant is not then in default and if such
equipment and furniture are not then subject to any other rights, liens and
interests of Landlord.  Tenant will have no authority or power, express or
implied, to create or cause any construction lien or mechanics’ or materialmen’s
lien or claim of any kind against the Premises, the Park or any portion
thereof.  Tenant will promptly cause any such liens or claims to be released by
payment, bonding or otherwise within thirty (30) days after request by Landlord,
and will indemnify Landlord against losses arising out of any such claim
including, without limitation, legal fees and court costs.  NOTICE IS HEREBY
GIVEN THAT LANDLORD WILL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIAL
FURNISHED OR TO BE FURNISHED TO TENANT, OR

 

10

--------------------------------------------------------------------------------


 

TO ANYONE HOLDING THE PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’
OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS WILL ATTACH TO OR
AFFECT THE INTEREST OF LANDLORD IN THE PREMISES.  TENANT WILL DISCLOSE THE
FOREGOING PROVISIONS TO ANY CONTRACTOR ENGAGED BY TENANT PROVIDING LABOR,
SERVICES OR MATERIAL TO THE PREMISES.

 

5.0                                 INSURANCE AND INDEMNITY.

 

5.1                                 TENANT’S INSURANCE.

 

5.1.1.                     Tenant will throughout the Term (and any other period
when Tenant is in possession of the Premises) carry and maintain, at its sole
cost and expense, the following types of insurance, which shall provide coverage
on an occurrence basis, with respect to the Premises, in the amounts specified
with deductible amounts reasonably satisfactory to Landlord:

 

(a)                                  Commercial General Liability Insurance. 
Commercial general liability (“CGL”) insurance covering claims arising from
personal injury, death and property damage occurring in or about the Premises,
the Building and the Common Areas with minimum limits of $1,000,000.00 per
occurrence and $2,000,000.00 general aggregate.  The CGL policy shall include
contractual liability coverage of all liabilities arising pursuant to the Lease.

 

(b)                                 Comprehensive Automobile Liability
Insurance.  Comprehensive automobile liability insurance with a limit of not
less than $1,000,000.00 per occurrence for bodily injury, $500,000.00 per person
and $100,000.00 property damage or a combined single limit of $1,000,000 for
both owned and non-owned vehicles.

 

(c)                                  Excess Liability Insurance.  Tenant shall
also carry and maintain excess liability insurance with a limit of not less than
$3,000,000.00 per occurrence.

 

(d)                                 Property Insurance.  Insurance of personal
property, decorations, trade fixtures, furnishings, equipment, alterations,
leasehold improvements and betterments made by Tenant on a replacement cost
basis, with coverage equal to not less than ninety percent (90%) of the full
replacement value of all insured property.  In the event any casualty occurs,
Tenant agrees to pay the difference between the insurance coverage required to
be maintained by this subparagraph 5.1(d) and an insurance policy offering
coverage of one hundred percent (100%) of the full replacement value of the
insured property.  Tenant’s policy will also include business interruption/extra
expense coverage in sufficient amounts.

 

(e)                                  Workers’ Compensation and Employers’
Liability Insurance.  Workers’ Compensation Insurance covering all employees of
Tenant, as required by the laws of the State of Florida, and Employers’
Liability coverage subject to a limit of no less than $500,000 for bodily injury
by accident per accident/$500,000 for bodily injury by disease per
employee/$1,000,000 for bodily injury by disease policy limit.

 

11

--------------------------------------------------------------------------------


 

5.1.2                        Policy Form.  All policies referred to above
shall:  (i) be taken out with insurers licensed to do business in Florida having
an A.M Best’s rating of A-, Class IX, or otherwise approved in advance by
Landlord; (ii) name Landlord and Landlord’s property manager as additional
insureds; (iii) be non-contributing with, and shall apply only as primary and
not as excess to any other insurance available to the Landlord or any mortgagee
of Landlord; and (iv) contain an obligation of the insurers to notify the
Landlord by certified mail not less than thirty (30) days prior to any material
change, cancellation, or termination of any such policy.  Certificates of
insurance on Acord Form 25-S on or before the Phase I Commencement Date and
thereafter at times of renewal or changes in coverage or insurer, and if
required by a mortgagee, copies of such insurance policies certified by an
authorized officer of Tenant’s insurer as being complete and current, shall be
delivered to the Landlord promptly upon request.  If (a) the Tenant fails to
take out or to keep in force any insurance referred to in this Section 5.1, or
should any such insurance not be approved by either the Landlord or any
mortgagee, and (b) the Tenant does not commence and continue to diligently cure
such default within forty-eight (48) hours after written notice by the Landlord
to Tenant specifying the nature of such default, then the Landlord has the
right, without assuming any obligation in connection therewith, to procure such
insurance at the sole cost of the Tenant, and all outlays by the Landlord shall
be paid by the Tenant to the Landlord without prejudice to any other rights or
remedies of the Landlord under this Lease.  The Tenant shall not keep or use in
the Premises any article that may be prohibited by any fire or casualty
insurance policy in force from time to time covering the Building.

 

5.2                                 LANDLORD’S INSURANCE.  During the Term,
Landlord will carry and maintain the following types of insurance: (i) property
insurance on the Building covering “All Risks” perils in an amount equal to the
full replacement cost of the Building (excluding any property with respect to
which the Tenant and other tenants are obliged to insure pursuant to Section 5.1
or similar sections of their respective leases); and (ii) commercial general
liability insurance with respect to the Landlord’s operations in the Park

 

5.3                                 RELEASE AND WAIVER OF SUBROGATION RIGHTS. 
The parties hereto, for themselves and anyone claiming through or under them,
hereby release and waive any and all rights of recovery, claim, action or cause
of action, against each other, their respective agents, directors, officers and
employees, for any loss or damage to all property, whether real, personal or
mixed, located in the Building, by reason of any cause against which the
releasing party is actually insured or, regardless of the releasing party’s
actual insurance coverage, against which the releasing party is required to be
insured pursuant to the provisions of Sections 5.1 or 5.2.  This mutual release
and waiver shall apply regardless of the cause or origin of the loss or damage,
including negligence of the parties hereto, their respective agents and
employees except that it shall not apply to willful conduct.  Each party agrees
to provide the other with reasonable evidence of its insurance carrier’s consent
to such waiver of subrogation upon request.  This Section 5.3 supersedes any
provision to the contrary which may be contained in this Lease.

 

5.4                                 INDEMNIFICATION OF THE PARTIES.

 

5.4.1                        Tenant’s Indemnity.  Tenant hereby agrees to
indemnify, defend and hold harmless Landlord from and against any and all
liability for any loss, injury or damage, including,

 

12

--------------------------------------------------------------------------------


 

without limitation, consequential damage including, without limitation, all
costs, expenses, court costs and reasonable attorneys’ fees, imposed on Landlord
by any person whomsoever that occurs (i) in the Premises, except for any such
loss, injury or damage that is caused by or results from the gross negligence or
willful misconduct of Landlord, its employees or agents; or (ii) anywhere in the
Park outside of the Premises as a result of the negligence or willful misconduct
of Tenant, its employees, agents or contractors.

 

5.4.2                        Landlord’s Indemnity.  Landlord hereby indemnifies
Tenant from, and agrees to hold Tenant harmless against, any and all liability
for any loss, injury or damage, including, without limitation, all costs,
expenses, court costs and reasonable attorneys’ fees, imposed on Tenant by any
person whomsoever, that occurs in the Building or anywhere on the Park and that
is caused by or results from the negligence or willful misconduct of Landlord or
its employees or agents except that Landlord shall only be obligated to
indemnify Tenant for damages arising from Landlord’s negligence or willful
misconduct in the Premises.

 

The provisions of this Section 5.4 shall survive the expiration or earlier
termination of this Lease.

 

6.                                       DAMAGE, DESTRUCTION AND CONDEMNATION

 

6.1                                 DESTRUCTION OR DAMAGE TO PREMISES.  If the
Premises are at any time damaged or destroyed in whole or in part by fire,
casualty or other causes, Landlord shall have sixty (60) days from such damage
or destruction to determine and inform Tenant whether Landlord will restore the
Premises to substantially the condition that existed immediately prior to the
occurrence of the casualty.  If Landlord elects to rebuild, Landlord shall
complete such repairs to the extent of insurance proceeds within one hundred and
eighty (180) days from the end of the sixty (60) day period.  If such repairs
have not been completed within that 180-day period, and Tenant desires to
terminate the Lease as a result thereof, then Tenant must notify Landlord prior
to Landlord’s completion of the repairs of Tenant’s intention to terminate this
Lease.  Landlord shall then have ten (10) days after Landlord’s receipt of
written notice of Tenant’s election to terminate to complete such repairs (as
evidenced by a certificate of completion).  If Landlord does complete such
repairs prior to the expiration of such ten-day cure period, Tenant shall have
no such right to terminate this Lease.  Tenant shall, upon substantial
completion by Landlord, promptly and diligently, and at its sole cost and
expense, repair and restore any improvements to the Premises made by Tenant to
the condition which existed immediately prior to the occurrence of the
casualty.  If, in Landlord’s reasonable estimation, the Premises cannot be
restored within two hundred forty (240) days of such damage or destruction, then
either Landlord or Tenant may terminate this Lease as of a date specified in
such notice, which date shall not be less than thirty (30) nor more than sixty
(60) days after the date such notice is given.  Until the restoration of the
Premises is complete, there shall be an abatement or reduction of Base Rent in
the same proportion that the square footage of the Premises so damaged or
destroyed and under restoration bears to the total square footage of the
Premises, unless the damaging event was caused by the negligence or willful
misconduct of Tenant, its employees, officers, agents, licensees, invitees,
visitors, customers, concessionaires, assignees, subtenants, contractors or
subcontractors, in which event there shall be no such abatement.

 

13

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of this paragraph, if damage to or
destruction of the Premises in excess of fifty percent (50%) of the value of the
Premises shall occur within the last year of the Term, as the same may be
extended as provided hereinafter, the obligation of Landlord to restore the
Premises shall not arise unless (i) Landlord, at its sole option, elects to
restore such work; (ii) Landlord, at its sole option, elects to provide Tenant
with the opportunity of extending the Term for an additional period so as to
expire five (5) years from the date of the completion by Landlord of the repairs
and restoration to the Premises; and (iii) Tenant gives written notice to
Landlord within thirty (30) days after Landlord’s request that Tenant agrees to
such extension.  Such extension shall be on the terms and conditions provided
herein, if an option to extend this Lease remains to be exercised by Tenant
hereunder, or under the terms prescribed in Landlord’s notice, if no such
further extension period is provided for herein.  Upon receipt of such notice
from Tenant, Landlord agrees to repair and restore the Premises within a
reasonable time.  If Tenant fails to timely extend the Term as provided herein,
Landlord at its option shall have the right to terminate this Lease as of the
date of the damaging event, or to restore the Premises and the Lease shall
continue for the remainder of the then unexpired Term, or until the Lease is
otherwise terminated as provided herein.

 

6.2                                 CONDEMNATION.

 

6.2.1                        Total or Partial Taking.  If the whole of the
Premises (provided that if 60% or more of the Premises are taken, the Tenant may
deem that all of the Premises are taken), or such portion thereof as will make
the Premises unusable, in Landlord’s judgment, for the purposes leased
hereunder, shall be taken by any public authority under the power of eminent
domain or sold to public authority under threat or in lieu of such taking, the
Term shall cease as of the day possession or title shall be taken by such public
authority, whichever is earlier (“Taking Date”), whereupon the rent and all
other charges shall be paid up to the Taking Date with a proportionate refund by
Landlord of any rent and all other charges paid for a period subsequent to the
Taking Date.  If less than the whole of the Premises, or less than such portion
thereof as will make the Premises unusable as of the Taking Date, is taken, Base
Rent and other charges payable to Landlord shall be reduced in proportion to the
amount of the Premises taken.  If this Lease is not terminated, Landlord shall
repair any damage to the Premises caused by the taking to the extent necessary
to make the Premises reasonably tenantable within the limitations of the
available compensation awarded for the taking (exclusive of any amount awarded
for land).

 

6.2.2                        Award.  All compensation awarded or paid upon a
total or partial taking of the Premises or Building including the value of the
leasehold estate created hereby shall belong to and be the property of Landlord
without any participation by Tenant; Tenant shall have no claim to any such
award based on Tenant’s leasehold interest.  However, nothing contained herein
shall be construed to preclude Tenant, at its cost, from independently
prosecuting any claim directly against the condemning authority in such
condemnation proceeding for damage to, or cost of removal of, stock, trade
fixtures, furniture, and other personal property belonging to Tenant; provided,
however, that no such claim shall diminish or otherwise adversely affect
Landlord’s award or the award of any mortgagee.

 

14

--------------------------------------------------------------------------------


 

7.                                       MAINTENANCE AND REPAIRS.

 

7.1                                 LANDLORD’S OBLIGATIONS.  Landlord shall keep
the foundation, roof and structural portions of exterior walls of the
improvements on the Building, and the HVAC, electrical, mechanical, plumbing,
fire, and life safety systems serving the Building (collectively, the “Building
Systems”), and the entrances, sidewalks, parking areas and other facilities from
time to time comprising the Common Areas, in good order, condition and repair
(“Landlord’s Maintenance Obligations”).  In addition, but subject nevertheless
to any applicable waiver or subrogation, Landlord may charge to Tenant as
Additional Rent the cost of any repairs of damage to the roof, foundation or
structural portions or walls caused by Tenant’s acts or omissions.  The cost of
Landlord’s Maintenance Obligations (excluding any costs for capital
improvements) shall be included in Landlord Operating Expenses.  Landlord shall
not be obligated to maintain or repair windows, doors, plate glass or the
surfaces of walls of the Premises.  Landlord shall not be obligated to make any
repairs under this Section 7.1 until a reasonable time after receipt of a
written notice from Tenant specifying the need for such repairs and thereafter
Landlord shall commence such repairs within five (5) business days.

 

7.2                                 TENANT’S OBLIGATIONS.

 

7.2.1                        Except as specifically provided to the contrary in
Section 7.1 above, Tenant shall at its expense throughout the Term and all
renewals and extensions thereof, maintain the Building and the Property,
including, without limitation, the interior walls and ceilings, electric light
fixtures, bulbs, tubes and tube casings, doors, windows, floor and wall
coverings, loading areas, levelers, plumbing fixtures, entrances, sidewalks,
corridors, parking areas and other facilities from time to time comprising the
Building and the Property (as well as the Tenant’s furniture, fixtures,
equipment and other personal property in the Building), in good order, condition
and repair as befitting a comparable office building in Jacksonville, Florida. 
Landlord shall extend to Tenant the benefit from warranties on such items, if
any, that have been made by Landlord’s contractors or the manufacturer of such
items.  Tenant acknowledges and agrees that Landlord shall have no obligation to
perform any maintenance, repair, replacement or other structural or
non-structural alterations in or to the Building except as expressly set forth
in Sections 6 and 7.1.

 

7.2.2                        All of Tenant’s obligations to maintain and repair
shall be accomplished at Tenant’s sole expense.  If Tenant fails to maintain and
repair the Building and/or the Property as required by this Section 7.2.2,
Landlord may, on ten (10) days’ prior notice (except that no notice shall be
required in case of emergency), enter the Building and perform such maintenance
or repair on behalf of the Tenant.  In such cases, Tenant shall reimburse
Landlord immediately upon demand for all costs incurred in performing such
maintenance or repair plus an administration fee equal to 5% of such costs or
expenses.

 

7.3                                 CONDITION UPON TERMINATION.  Upon the
termination of the Lease, Tenant shall surrender the Premises to Landlord, broom
clean and in the same condition as received except for ordinary wear and tear
which Tenant was not otherwise obligated to remedy under any provision of this
Lease.  However, Tenant shall not be obligated to repair any damage that
Landlord is required to repair under Section 7.1.  Tenant shall repair, at
Tenant’s expense, any damage to the

 

15

--------------------------------------------------------------------------------


 

Premises caused by the removal of any of Tenant’s personal property, including
but not limited to furniture, machinery and equipment.  In no event, however,
shall Tenant remove any of the following materials or equipment without
Landlord’s prior written consent: any power wiring or power panels; lighting or
lighting fixtures; millwork and cabinetry; wall coverings; drapes, blinds or
other window coverings; carpets or other floor coverings; heaters, air
conditioners, or any other heating or air conditioning equipment; fencing or
security gates; plumbing fixtures, water fountains; or other similar building
operating equipment and decorations.

 

8.                                       DEFAULT AND REMEDIES:

 

8.1                                 DEFAULT BY TENANT.  The following will be
events of default by Tenant under this Lease:

 

(a)                                  Failure to pay when due any installment of
Rent or any other payment required pursuant to this Lease; provided that
Landlord shall give Tenant notice of the first such instance of non-payment in
each calendar year and Tenant shall have a period of ten (10) days after receipt
thereof to cure such non-payment before a default shall be deemed to have
occurred;

 

(b)                                 The filing of a petition for bankruptcy or
insolvency under any applicable federal or state bankruptcy or insolvency law;
an adjudication of bankruptcy or insolvency or an admission that it cannot meet
its financial obligations as they become due, or the appointment or a receiver
or trustee for all or substantially all of the assets of Tenant; the foregoing
shall also apply to all Guarantors;

 

(c)                                  A transfer in fraud of creditors or an
assignment for the benefit of creditors, whether by Tenant or any Guarantor;

 

(d)                                 The filing or imposition of a lien against
the Property, the Building or the Park as a result of any act or omission of
Tenant and the failure of Tenant to satisfy or bond the lien in its entirety
within twenty (20) days thereafter;

 

(e)                                  The liquidation, termination or dissolution
of Tenant or any Guarantor, or, if Tenant or any Guarantor is a natural person,
the death of Tenant or such Guarantor;

 

(f)                                    Failure to cure the breach of any
non-monetary provision of this Lease within twenty (20) days after written
notice thereof to Tenant; provided, however, that if such breach can not be
cured within such 20 day period using diligent efforts and Tenant promptly
commenced efforts to cure such breach upon receipt of Landlord’s written notice
thereof, then such cure period shall be extended for so long as Tenant continues
to use diligent efforts to cure, not to exceed a total of sixty (60) days from
the date of Landlord’s notice; and

 

(g)                                 Failure to deliver, maintain or restore the
Security Deposit pursuant to Section 11.2 hereof.

 

16

--------------------------------------------------------------------------------


 

8.2                                 REMEDIES.  In the event of any default
hereunder by Tenant, the Landlord shall have the following rights and remedies
without prejudice to any other rights which it has pursuant to this Lease or at
law or in equity, which are cumulative and not alternative:

 

(a)                                  Landlord may terminate this Lease by notice
to Tenant and retake possession of the Premises for Landlord’s account.  Tenant
shall then quit and surrender the Premises to Landlord.  Tenant’s liability
under all of the provisions of this Lease shall continue notwithstanding any
expiration and surrender, or any re-entry, repossession, or disposition
hereunder, including to the extent legally permissible, payment of all Rent and
other charges until the date on which the Term would have expired but for such
termination.  If Landlord so elects, Rent shall be accelerated and Tenant shall
pay Landlord damages in the amount of any and all sums that would have been due
for the lesser of:  (i) two (2) years from the date of termination of the Lease
by Landlord; and (ii) the remainder of the Term.  Landlord shall use good faith
efforts to relet the Premises, but shall not be obligated to give preference to
the Premises over other available space in the Park.  Landlord may grant any
concessions of Rent, and agree, at Tenant’s expense, to paint or make any
special repairs, alterations, and decorations for any new Tenant, as it may deem
advisable in its sole and absolute discretion.  All Rent received by Landlord as
a result of reletting the Premises, or any portion thereof, shall be credited
towards accelerated Rent collected by Landlord.

 

(b)                                 Landlord may remedy or attempt to remedy any
default of the Tenant under this Lease for the account of the Tenant and to
enter upon the Premises for such purposes.  No notice of the Landlord’s
intention to perform any such obligation of Tenant need be given the Tenant
unless expressly required by this Lease.  Landlord shall not be liable to the
Tenant for any loss or damage caused by acts of the Landlord in remedying or
attempting to remedy such default and the Tenant shall pay to the Landlord all
expenses incurred by the Landlord in connection with remedying or attempting to
remedy such default.  Any expenses incurred by Landlord shall accrue interest
from the date of payment by Landlord until repaid by Tenant at the Default Rate.

 

8.3                                 COSTS.  Tenant shall pay to Landlord on
demand all fees and costs incurred by Landlord, including attorneys’ fees and
costs, (whether incurred in preparation for or at trial, on appeal, or in
bankruptcy), incurred by Landlord in enforcing any of the obligations of Tenant
under this Lease.  In addition, upon any default by Tenant, Tenant shall also be
liable to Landlord for the expenses to which Landlord may be put in re-entering
the Premises, reletting the Premises and putting the Premises into the condition
necessary for such reletting (including attorneys’ fees and disbursements,
marshall’s fees, and brokerage fees, in so doing), and any other expenses
reasonably incurred by Landlord.  In the event of any dispute between Landlord
and Tenant arising under the Terms of this Lease, the prevailing party in such
dispute shall be entitled to recover reasonable attorneys’ fees and costs from
the non-prevailing party.

 

8.4                                 WAIVER.  No delay or omission by Landlord in
exercising a right or remedy shall exhaust or impair the same or constitute a
waiver of, or acquiescence to, a default.

 

8.5                                 DEFAULT BY LANDLORD.  In the event of any
default by Landlord, Tenant’s exclusive remedy shall be an action for damages,
but prior to any such action Tenant will give Landlord written notice specifying
such default with particularity, and Landlord shall have a period

 

17

--------------------------------------------------------------------------------


 

of thirty (30) days following the date of such notice in which to commence the
appropriate cure of such default.  Unless and until Landlord fails to commence
and diligently pursue the appropriate cure of such default after such notice or
complete same within a reasonable period of time, Tenant shall not have any
remedy or cause of action by reason thereof.  Notwithstanding any provision of
this Lease, Landlord shall not at any time have any personal liability under
this Lease so long as Landlord maintains equity in the Building of at least
Eighty Percent (80%) of the fair market value thereof (“Minimum Equity”), and
Tenant’s sole remedy with respect thereto shall be a suit for damages and not a
termination of the Lease.  In the event of any breach or default by Landlord of
any term or provision of this Lease, Tenant agrees to look solely to the equity
or interest then-owned by Landlord in the Building, and in no event shall any
deficiency judgment be sought or obtained against Landlord provided that
Landlord maintains Minimum Equity.

 

9.                                       PROTECTION OF LENDERS

 

9.1                                 SUBORDINATION AND ATTORNMENT.  This Lease
shall be subject and subordinated at all times to the terms of each and every
ground or underlying lease which now exists or may hereafter be executed
affecting the Premises under which Landlord shall claim, and to the liens of
each and every mortgage and deed of trust in any amount or amounts whatsoever
now or hereafter existing encumbering the Premises, Building or the Park, and to
all modifications, renewals and replacements thereto without the necessity of
having further instruments executed by Tenant to effect such subordination. 
Tenant, upon demand, shall further evidence its subordination by executing a
subordination and attornment agreement in form and substance acceptable to
Landlord and its mortgagee or ground lessor, which subordination and attornment
agreement may provide, at the option of such mortgagee or ground lessor, that so
long as no default or event which with the passing of time or giving of notice
would constitute a default exists under this Lease, the peaceable possession of
Tenant in and to the Premises for the Term shall not be disturbed in the event
of the foreclosure of the subject mortgage or termination of the subject ground
or underlying lease affecting the Premises.  If Landlord’s interest in the
Building and/or Park is acquired by any ground lessor, mortgagee, or purchaser
at a foreclosure sale or transfer in lieu thereof, Tenant shall attorn to the
transferee of or successor to Landlord’s interest in the Lease, Premises,
Building or Park and recognize such transferee or successor as Landlord under
this Lease.  Notwithstanding the foregoing, any mortgagee under any mortgage
shall have the right at any time to subordinate any such mortgage to this Lease
on such terms and subject to such conditions as the mortgagee in its discretion
may consider appropriate.

 

9.2                                 ESTOPPEL CERTIFICATES.  Within fifteen (15)
days of receipt of written request from Landlord, any lender, or at the request
of any purchaser of the Building, Tenant shall deliver an estoppel certificate,
attaching a true and complete copy of this Lease, including all amendments
relative thereto, and certifying with particularity, among other things, (i) a
description of any renewal or expansion options, if any; (ii) the amount of rent
currently and actually paid by Tenant under this Lease; (iii) that the Lease is
in full force and effect as modified; (iv) Tenant is in possession of the
Premises; (v) stating whether either Landlord or Tenant is in default under the
Lease and, if so, summarizing such default(s); and (vi) stating whether Tenant
or Landlord has claims against the other party and, if so, specifying with
particularity the nature and amount of such claim.  Landlord shall likewise
deliver a similar

 

18

--------------------------------------------------------------------------------


 

estoppel certificate within fifteen (15) days of the request of Tenant, any
lender or prospective lender of Tenant, or assignee approved by Landlord.

 

9.3                                 TENANT’S FINANCIAL CONDITION.  Within ten
(10) days after written request from Landlord, Tenant shall deliver to Landlord
such financial statements as are reasonably required by Landlord to verify the
net worth of Tenant (the “Financial Statements”).  In addition, Tenant shall
deliver to any lender designated by Landlord all Financial Statements required
by such lender.  Tenant represents and warrants to Landlord that each such
Financial Statement is a true and accurate statement as of the date of such
statement.  All Financial Statements shall be confidential and shall be used
only for the purposes set forth herein.  If there is a material, adverse change
in Tenant’s financial condition, Tenant will give prompt notice of such change
to Landlord.  Notwithstanding the foregoing to the contrary, Tenant shall not
have any obligation to furnish the Financial Statements set forth above for so
long as Tenant is a publicly traded company on a stock exchange which is subject
to regulation by the Securities and Exchange Commission.

 

10.                                 TELECOMMUNICATIONS.  All telephone and
telecommunications services desired by Tenant shall be ordered and utilized at
the sole expense of Tenant.  All installations of telecommunications equipment
and wires shall be accomplished pursuant to plans and specifications approved in
advance in writing by Landlord.  Unless Landlord otherwise requests or consents
in writing, all of Tenant’s telecommunications equipment shall be and remain
solely in the Premises and the telephone closet(s) on the floor(s) on which the
Premises is located, in accordance with rules and regulations adopted by
Landlord from time to time.  Landlord shall have no responsibility for the
maintenance of Tenant’s telecommunications equipment, including wire; nor for
any wiring or other infrastructure to which Tenant’s telecommunications
equipment may be connected.  Tenant agrees that, to the extent any such service
is interrupted, curtailed or discontinued from any cause whatsoever, Landlord
shall have no obligation or liability with respect thereto unless such
interruption is caused by the negligence or willful misconduct of Landlord or
its agents, employees or contractors.

 

Any and all telecommunications equipment installed in the Premises by or on
behalf of Tenant, including wiring or other facilities for telecommunications
transmittal, shall be removed prior to the expiration or earlier termination of
the Term, by Tenant at its sole cost or, at Landlord’s election, by Landlord at
Tenant’s sole cost.  Landlord shall have the right upon written notice to Tenant
given no later than ten (10) days prior to the expiration of the Term or at any
time after a default under this Lease, to require Tenant to abandon and leave in
place, without additional payment to Tenant or credit against Base Rent or
Additional Rent, any and all telecommunications wiring and related
infrastructure, or selected components thereof, located in the Building.

 

Tenant hereby shall have the right to install, maintain and remove on the roof
of the Building satellite dishes or other similar devices, such as antenna, for
the purpose of receiving and sending radio, television, computer, telephone or
other communication signals (and including the installation of all necessary
cables, wires and transformers), together with the right to the use of the
conduits, pipes, risers and shafts within the Premises for the installation of
cables, wiring and other equipment therein in connection with the operation of
all such devices

 

19

--------------------------------------------------------------------------------


 

(the foregoing facilities that are installed by or on behalf of Tenant are
hereby called the “Tenant’s Communications Equipment”, which shall be deemed to
include such similar equipment to be installed by any sublessee, provided,
however, that, in no event may Landlord or Tenant allow any third parties (e.g.,
subtenants and licensees) to utilize the roof of the Building for the
installation, maintenance and operation of Tenant’s Communication Equipment or
other similar equipment, other than bona fide subtenants occupying all or a
portion of the interior of the Premises pursuant to a permitted sublease or a
sublease which has been approved by Landlord), subject to Tenant’s obligation to
comply with all Applicable Laws with respect to the installation, maintenance
and operation of the Tenant’s Communication Equipment or such other similar
equipment.  Tenant shall advise the Landlord at least ten (10) business days in
advance of the planned installation of Tenant’s Communications Equipment, and
shall comply with any reasonable request of Landlord with respect to the
installation thereof, which shall include, without limitation, the following
requirements: (i) such installation be done by the roofing company which
provides the roof warranty for the Building and in such a manner so as to not
invalidate such warranty; and (ii) the Tenant’s Communications Equipment be
screened so that the same shall not be visible from the street-level, in
Landlord’s reasonable judgment.  Tenant shall be responsible for any damage to
the Building caused by installing or maintaining the Tenant’s Communications
Equipment.  At the expiration or earlier termination of this Lease, Tenant, at
its expense, shall remove the Tenant’s Communications Equipment.  Any work
required to restore the roof or any other part of the Building or Property from
any damage occasioned by the installation, maintenance or removal of the
Tenant’s Communications Equipment shall be borne by Tenant.  The installation,
maintenance and removal of the Tenant’s Communications Equipment shall be
subject to the obligations imposed upon the Tenant in this Lease with respect to
the Tenant’s use and occupancy of the Premises; provided, however, that there
shall be no additional consideration due from the Tenant with respect to the
rights granted to the Tenant pursuant to this Section.

 

In the event that telecommunications equipment, wiring and facilities installed
by or at the request of Tenant within the Premises causes interference to
equipment used by another party, Tenant shall assume all liability related to
such interference, Tenant shall use reasonable efforts, and shall cooperate with
Landlord and other parties, to promptly eliminate such interference.  In the
event that Tenant is unable to do so, Tenant shall substitute alternative
equipment that remedies the situation.  If such interference persists, Tenant
shall discontinue the use of such equipment, and, at Landlord’s discretion,
remove such equipment according to foregoing specifications.

 

11.                                 MISCELLANEOUS PROVISIONS.

 

11.1                           LANDLORD’S LIABILITY; CERTAIN DUTIES.  As used in
the Lease, the term “Landlord” means only the owner of the fee title to the
Building or the leasehold estate under a ground lease of the Building at the
time in question.  Each landlord is obligated to perform the obligations of
Landlord under this Lease only during the time such landlord owns such interest
or title.  Any landlord who transfers its title or interest is relieved of all
liability with respect to the obligations of Landlord under this Lease to be
performed on or after the date of transfer, provided that such transfer is not
for the primary purpose of avoiding such obligations.  However, each

 

20

--------------------------------------------------------------------------------


 

landlord shall deliver to its transferee all funds previously paid by Tenant if
such funds have not yet been applied under the terms of this Lease.

 

11.2                           SECURITY DEPOSIT.  Within fifteen (15) business
day of the execution of this Lease, Tenant shall remit to Landlord a security
deposit in the amount of $1,500,000.00 in cash or other form acceptable to
Landlord in its sole discretion (“Security Deposit”); provided, however, that so
long as (i) Tenant has not been in default beyond any applicable notice and cure
periods, and (ii) Tenant’s Financial Statements reflect EBITDA of at least
$10,000,000.00 for the four financial quarters preceding any such reduction
date, commencing on the first day of the thirteenth (13th) full calendar month
of the Term, and continuing on each succeeding anniversary thereof until fully
depleted, the Security Deposit shall be reduced by the amount of $300,000.00,
and Landlord shall return such amount of the Security Deposit being held by
Landlord to Tenant within thirty (30) days after each anniversary of the Phase I
Commencement Date.  The Security Deposit represents security for the faithful
performance and observance by Tenant of each and every term of this Lease. 
Landlord may apply all or part of the Security Deposit to any unpaid Rent or
other charges due from Tenant or to cure any other default of Tenant.  The
Security Deposit shall not constitute liquidated damages.  If Landlord uses any
part of the Security Deposit, Tenant shall restore the Security Deposit to its
full amount within ten (10) days after notice from Landlord. No interest shall
accrue to or for the benefit of Tenant on the Security Deposit.  Landlord shall
not be required to keep the Security Deposit separate from its other accounts,
and no trust relationship is created with respect to the Security Deposit. 
Landlord shall not be obligated to return the Security Deposit to Tenant upon
the expiration or earlier termination of the Lease unless and until all of the
following events occur: (i) the payment in full of all Rent due pursuant to the
Lease; (ii) the repair of any and all damage to the Premises; and (iii) the
reconciliation of Operating Expenses for the year in which the Lease expires or
terminates.

 

Landlord agrees that Tenant may provide the Security Deposit in the form of an
unconditional and irrevocable standby letter of credit in favor of Landlord
having a term of not less than one (1) year (“Letter of Credit”).  Any such
Letter of Credit shall:  (i) be in form and substance acceptable to Landlord in
Landlord’s sole discretion; (ii) be issued by a national banking association
maintaining offices in the United States of America acceptable to Landlord in
Landlord’s sole discretion (“Bank”); (iii) be available for draw by Landlord at
an office of the Bank located in the State of Florida; (iv) be governed by the
International Standby Practices set by the International Chamber of Commerce;
(v) provide that Landlord shall be entitled to draw upon the Letter of Credit
upon demand, without prior notice to Tenant, upon presentation to the Bank of
the Letter of Credit, or a copy thereof, by mail, courier or in person together
with a statement by Landlord that Tenant is in uncured default under this Lease;
(vi) permit partial drawings; and (vii) if the Letter of Credit contains an
expiration date, then, prior to or upon such expiration date, the Letter of
Credit shall automatically renew on the same terms and conditions so that the
Letter of Credit continuously remains in full force and effect.

 

11.3                           INTERPRETATION.  The captions of the Articles or
Sections of this Lease are to assist the parties in reading this Lease and are
not a part of the terms or provisions of this Lease.  Whenever required by the
context of this Lease, the singular shall include the plural and the plural

 

21

--------------------------------------------------------------------------------


 

shall include the singular.  The masculine, feminine and neuter genders shall
each include the other.  In any provision relating to the conduct, acts or
omissions of Tenant the term “Tenant” shall include Tenant’s agents, employees,
contractors, invitees, successors or others using the Building or Park with
Tenant’s expressed or implied permission.  This Lease will not be construed more
or less favorably with respect to either party as a consequence of the Lease or
various provisions hereof having been drafted by one of the parties hereto.

 

11.4                           INCORPORATION OF PRIOR AGREEMENTS;
MODIFICATIONS.  This Lease is the only agreement between the parties pertaining
to the lease of the Building and no other agreements either oral or otherwise
are effective unless embodied herein.  All amendments to this Lease shall be in
writing and signed by all parties.  Any other attempted amendment shall be void.

 

11.5                           NOTICES.  Any notice or document (other than
rent) required or permitted to be delivered by the terms of this Lease shall be
delivered by:  (i) hand delivery; (ii) certified mail, return receipt requested;
or (iii) guaranteed overnight delivery service.  Notices to Tenant shall be
delivered to the address specified in the introductory paragraph of this Lease,
except that upon Tenant’s taking possession of the Premises, the Premises shall
be Tenant’s address for notice purposes.  Notices to Landlord’s shall be
delivered to Legal Department, 10151 Deerwood Park Boulevard, Building 100,
Suite 330, Jacksonville, Florida 32256, with a copy to Flagler Development
Company, LLC, Attn: Flagler Center Property Manager, 12724 Gran Bay Parkway W.,
Suite 140, Jacksonville, Florida 32258.  All notices shall be effective upon
delivery or attempted delivery during normal business hours.  Either party may
change its notice address upon written notice to the other party, given in
accordance herewith by an authorized officer, partner, or principal.

 

11.6                           RADON GAS NOTICE.  Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over
time.  Levels of radon that exceed federal and state guidelines have been found
in buildings in Florida.  Additional information regarding radon and radon
testing may be obtained from your county public health unit.

 

11.7                           WAIVERS.  All waivers must be in writing and
signed by the waiving party.  Landlord’s failure to enforce any provision of
this Lease or its acceptance of Rent shall not be a waiver and shall not prevent
Landlord from enforcing that provision or any other provision of this Lease in
the future.  No statement on a payment check from Tenant or in a letter
accompanying a payment check shall be binding on Landlord.  Landlord may, with
or without notice to Tenant, negotiate such check without being bound to the
conditions of such statement.

 

11.8                           NO RECORDATION.  Tenant shall not record this
Lease or any memorandum of lease without prior written consent from Landlord.

 

11.9                           JOINT AND SEVERAL LIABILITY.  All parties signing
this Lease as Tenant shall be jointly and severally liable for all obligations
of Tenant.

 

11.10                     FORCE MAJEURE.  The performance by either party to
this Lease of its

 

22

--------------------------------------------------------------------------------


 

obligations (except the payment of Rent or other sums of money) shall be excused
by delays attributable to events beyond that party’s control for a period of
time that is sufficient for the party to perform its obligations after the
cessation of the Force Majeure event acting in a diligent, commercially
reasonable manner.  Events beyond a party’s control include, but are not limited
to, acts of the other party, acts of God, war, civil commotion, labor disputes,
strikes, fire, flood or other casualty, failure of power, shortages of labor or
material, government regulation or restriction (including extraordinary delay in
the issuance of any permit) and unusually inclement weather conditions.  Events
beyond a party’s control shall not include changes in economic or market
conditions, or financial or internal problems of the non-performing party, or
problems that can be satisfied by the payment of money.

 

11.11                     EXECUTION OF LEASE.  Submission or preparation of this
Lease by Landlord shall not constitute an offer by Landlord or option for the
Premises, and this Lease shall constitute an offer, acceptance or contract only
as expressly specified by the terms of this Section 11.11.  In the event that
Tenant executes this Lease first, such action shall constitute an offer to
Landlord, which may be accepted by Landlord by executing this Lease, and once
this Lease is so executed by Landlord, such offer may not be revoked by Tenant
and this Lease shall become a binding contract.  In the event that Landlord
executes this Lease first, such action shall constitute an offer to Tenant,
which may be accepted by Tenant only by delivery to Landlord of a fully executed
copy of this Lease, together with a fully executed copy of any and all guaranty
agreements and addendums provided that in the event that any party other than
Landlord makes any material or minor alteration of any nature whatsoever to any
of said documents, then such action shall merely constitute a counteroffer,
which Landlord, may, at Landlord’s election, accept or reject.  Notwithstanding
that the Phase I Commencement Date and/or the Phase II Commencement Date may
occur and the Term may commence after the date of execution of this Lease, upon
delivery and acceptance of this Lease in accordance with the terms of this
Lease, this Lease shall be fully effective, and in full force and effect and
valid and binding against the parties in accordance with, but on and subject to,
the terms and conditions of this Lease.

 

11.12                     AUTHORITY.

 

11.12.1   Tenant’s Authority.  As a material inducement to Landlord to enter
into this Lease, Tenant (and, individually each party executing this Lease on
behalf of Tenant), intending that Landlord rely thereon, represents and warrants
to Landlord that:

 

(i)                                     Tenant and the party executing on behalf
of Tenant are fully and properly authorized to execute and enter into this Lease
on behalf of Tenant and to deliver this Lease to Landlord;

 

(ii)                                  This Lease constitutes a valid and binding
obligation of Tenant, enforceable against Tenant in accordance with the terms of
this Lease;

 

(iii)                               Tenant is duly organized, validly existing
and in good standing under the laws of the state of Tenant’s organization and
has full power and authority to enter into this

 

23

--------------------------------------------------------------------------------


 

Lease, to perform Tenant’s obligations under this Lease in accordance with the
terms of this Lease, and to transact business in the state in which the Premises
are located; and

 

(iv)                              The execution of this Lease by the individual
or individuals executing this Lease on behalf of Tenant, and the performance by
Tenant of Tenant’s obligation under this Lease, have been duly authorized and
approved by all necessary corporate or partnership action, as the case may be,
and the execution, delivery and performance of this Lease by Tenant is not in
conflict with Tenant’s bylaws or articles of incorporation (if a corporation),
agreement of partnership (if a partnership), and other charters, agreements,
rules or regulations governing Tenant’s business as any of the foregoing may
have been supplemented or amended in any manner.

 

11.12.2  Landlord’s Authority.  As a material inducement to Tenant to enter into
this Lease, Landlord (and, individually each party executing this Lease on
behalf of Landlord), intending that Tenant rely thereon, represents and warrants
to Tenant that:

 

(i)                                     Landlord and the party executing on
behalf of Landlord are fully and properly authorized to execute and enter into
this Lease on behalf of Landlord and to deliver this Lease to Tenant;

 

(ii)                                  This Lease constitutes a valid and binding
obligation of Landlord, enforceable against Landlord in accordance with the
terms of this Lease;

 

(iii)                               Landlord is duly organized, validly existing
and in good standing under the laws of the state of Landlord’s organization and
has full power and authority to enter into this Lease, to perform Landlord’s
obligations under this Lease in accordance with the terms of this Lease, and to
transact business in the state in which the Premises are located; and

 

(iv)                              The execution of this Lease by the individual
or individuals executing this Lease on behalf of Landlord, and the performance
by Landlord of Landlord’s obligation under this Lease, have been duly authorized
and approved by all necessary corporate or partnership action, as the case may
be, and the execution, delivery and performance of this Lease by Landlord is not
in conflict with Landlord’s bylaws or articles of incorporation (if a
corporation), agreement of partnership (if a partnership), and other charters,
agreements, rules or regulations governing Landlord’s business as any of the
foregoing may have been supplemented or amended in any manner

 

11.13  FLORIDA LAW.  This Lease shall be governed by the laws of the State of
Florida.

 

11.14  COUNTERPART.  This Lease may be executed in multiple counterparts, each
counterpart of which shall be deemed an original and any of which shall be
deemed to be complete of itself and may be introduced into evidence or used for
any purpose without the production of the other counterpart or counterparts.

 

11.15  HOLDING OVER.  If Tenant remains in possession of the Premises after
expiration of the Term without Landlord’s written consent and without any
express agreement between the

 

24

--------------------------------------------------------------------------------


 

parties on an extension of the Term, Tenant shall be a tenant at sufferance as
provided in § 83.04, Florida Statutes, and such tenancy shall be subject to the
provisions thereof, except that Base Rent during the holdover period shall be
one hundred fifty percent (150%) of the final payment of Base Rent in effect
during the final month of the Term.  Nothing in this paragraph shall be
construed as the consent of Landlord to Tenant’s possession of the Premises
after the expiration of the Term.

 

11.16                     TIME IS OF THE ESSENCE.  Time is of the essence of
this Lease and all provisions contained herein.

 

11.17                     APPROVAL OF PLANS AND SPECIFICATIONS.  Neither review
nor approval by or on behalf of Landlord of any Tenant’s plans nor any plans and
specifications for any Tenant Alterations or any other work shall constitute a
representation or warranty by Landlord, any of Landlord’s beneficiaries, the
managing agent of the Building or Park or any of their respective agents,
partners or employees that such plans and specifications either (i) are complete
or suitable for their intended purpose, or (ii) comply with Applicable Laws, it
being expressly agreed by Tenant that neither Landlord, nor any of Landlord’s
beneficiaries, nor the managing agent of the Building or Park nor any of their
respective agents, partners or employees assume any responsibility or liability
whatsoever to Tenant or to any other person or entity for such completeness,
suitability or compliance.

 

11.18                     RELATIONSHIP.  Landlord and Tenant disclaim any
intention to create a joint venture, partnership or agency relationship.

 

11.19                     BROKER’S FEE.  Tenant covenants, represents and
warrants that Tenant had no dealings or negotiations with any broker or agent in
connection with the consummation of this Lease.  Tenant agrees to indemnify
Landlord against any loss, liability, or expense  (including attorney’s fees and
costs) arising out of claims for fees or commissions from anyone with whom
Tenant has dealt in connection with the lease of the Premises.  Landlord agrees
to indemnify Tenant against any loss, liability, or expense (including
attorney’s fees and costs) arising out of claims for fees or commissions from
anyone other than Broker with whom Landlord has dealt in connection with the
lease of the Premises.

 

11.20                     WAIVER OF TRIAL BY JURY.  LANDLORD AND TENANT EACH
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE.

 

11.21                     RIDERS AND EXHIBITS.  All Riders, Addenda and Exhibits
attached hereto and executed both by Landlord and Tenant shall be deemed to be a
part hereof and are hereby incorporated.

 

11.22                     TENANT ASSIGNMENT.  Tenant will not assign this Lease,
in whole or in part, or sublease the Premises, in whole or in part, without the
prior written consent of Landlord, which

 

25

--------------------------------------------------------------------------------


 

consent will not be unreasonably withheld, subject to Landlord’s right of
recapture set forth below, and in no event will Tenant be released from any
obligation or liability under this Lease following any such assignment or
sublease.  No sublessee of the Premises or any portion thereof, may further
assign or sublease its interest in the Premises or any portion thereof.  Tenant
agrees to pay Landlord the greater of (i) Two Hundred and Fifty Dollars and
00/100 ($250.00); or (ii) the actual legal fees and expenses incurred by
Landlord, in connection with the review by Landlord of Tenant’s requested
assignment or sublease pursuant to this Section, together with any legal fees
and disbursements incurred in the preparation and/or review of any
documentation, within thirty (30) days of invoice for payment thereof.  If the
rent due and payable by any assignee or sublessee under any permitted assignment
or sublease exceeds the Rent payable under this Lease for such space, Tenant
will pay to Landlord all such excess rent and other excess consideration within
ten (10) days following receipt thereof by Tenant.  Notwithstanding the
foregoing, Tenant may assign this Lease to an affiliate at any time without
Landlord’s consent; provided that the assignee has financial strength
substantially equivalent to Tenant.

 

Within fifteen (15) days after Landlord’s receipt of Tenant’s request for
Landlord’s consent to a proposed assignment or sublease, excluding any
assignment or sublease to an affiliate of Tenant, Landlord shall have the right
to require Tenant to reconvey to Landlord that portion of the Premises which
Tenant is seeking to assign or sublet.  Tenant shall reconvey that portion of
the Premises in consideration of Landlord’s release of Tenant from all future
Rent and other obligations, which would not otherwise survive termination of the
Lease, with respect to the portion of the Premises so reconveyed.  Any such
reconveyance shall be evidenced by an agreement reasonably acceptable to
Landlord and Tenant in form and substance.

 

11.23                     LANDLORD ASSIGNMENT.  Landlord will have the right to
sell, transfer or assign, in whole or in part, its rights and obligations under
this Lease.  Any such sale, transfer or assignment will operate to release
Landlord from any and all liability under this Lease arising after the date of
such sale, assignment or transfer.

 

11.24                     GOVERNMENTAL INCENTIVES.  Notwithstanding anything to
the contrary contained herein, this Lease and all of Tenant’s obligations
hereunder are conditional and contingent upon Tenant’s receipt of approval of
Qualified Targeted Industry Tax Refund and Quick Response Training Program
incentives by the Jacksonville Economic Development Commission (JEDC), the
Jacksonville City Council, and the Office of Tourism, Trade, and Economic
Development (OTTED) of the State of Florida in amount and form acceptable to
Tenant in Tenant’s reasonable discretion (the “Governmental Incentives”).  If
the Governmental Incentives are not obtained by February 15, 2008, then Tenant
shall have the right to terminate this Lease by delivering written notice to
Landlord on or before February 22, 2008, whereupon Landlord and Tenant shall
have no further obligation or liability to each other pursuant to this Lease
except for those obligations which expressly survive the expiration of the
Lease.

 

[SIGNATURES ON FOLLOWING PAGE]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Tenant and Landlord have caused this Lease to be duly
executed as of the date first above written.

 

SIGNED, SEALED AND DELIVERED

IN THE PRESENCE OF:

 

 

 

Website Pros, Inc.

 

 

 

 

 

 

 /s/ Cynthia Israel

 

 

By:

  /s/ David L. Brown

Name:

  Cynthia Israel

 

 

Print Name:

 David L. Brown**

 

 

Its:

  CEO

 

 

 

/s/ Gary Cox

 

 

Date:

  December 3, 2008

Name:

Gary Cox

 

 

 

 

 

(Corporate Seal)

 

 

 

 

 

 

 

 

FDG Flagler Center I LLC

 

 

 

 

 

By:     Flagler Development Company, LLC,
a Florida limited liability company, its
Managing Member

 /s/ James A. Hoener

 

 

 

Name:

 James A. Hoener

 

 

 

 

 

By:

  /s/ Keith A. Tickell

 

 

              Keith A. Tickell

 

 

              Its Vice President

 /s/ Susan Blount

 

 

 

Name:

 Susan Blount

 

 

Date:

  December 4, 2008

 

 

 

 

 

(Company Seal)


 


**  IF THE INDIVIDUAL SIGNING THE LEASE IS OTHER THAN THE CHIEF EXECUTIVE
OFFICER, PRESIDENT OR VICE PRESIDENT OF THE COMPANY, PLEASE ATTACH CORPORATE
RESOLUTIONS AUTHORIZING HIS/HER SIGNATURE ON BEHALF OF THE COMPANY.  THANK YOU.

 

27

--------------------------------------------------------------------------------


 


EXHIBIT A

 

PROPERTY LEGAL DESCRIPTION

 

PARCELS 8, 9 AND 10 OF “GRAN PARK AT JACKSONVILLE TRACT D REPLAT” ACCORDING TO
THE PLAT THEREOF, AS RECORDED IN PLAT BOOK 55, PAGE 69, OF THE PUBLIC RECORDS OF
DUVAL COUNTY, FLORIDA.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

PARKING AREA

 

A-1-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

LOCATION OF GENERATOR

 

A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RULES AND REGULATIONS

 

1.             In the event of an emergency situation in the Park, such as an
injury to a person, damage to property, persons in the Park acting in a
suspicious or threatening manner, bomb threat, water leak or fire, any tenant
who is aware of such emergency shall notify the Property Manager immediately.

 

2.             No tenant shall place any additional locks or similar devices
upon any door, except for vaults and safes previously approved by the Property
Manager.  No lock shall be changed except with prior written consent of Property
Manager, which shall not be unreasonably withheld, conditioned or delayed.  All
locks shall be compatible with the Property Manager’s master key.  Upon the
termination of a lease, the tenant shall surrender all keys to its Premises to
the Property Manager.

 

3.             Window coverings, which must be of such shape, color, material,
quality and design as may be reasonably prescribed by the Property Manager, may
not be installed without the Property Manager’s prior written consent which
shall not be unreasonably withheld, conditioned or delayed. Landlord may
withhold its consent if such coverings are visible from the exterior of the
Premises.

 

4.             No tenant shall obstruct the sidewalks, entrances, lobbies,
elevators, elevator lobbies, halls, or stairways in or about any building in the
Park, and shall not use any such area for storage or for any purpose other than
ingress and egress.  No tenant shall utilize any mechanical or electrical room
for storage purposes.

 

5.             No tenant shall create or maintain a nuisance nor make or permit
any noises or odors that are reasonably objectionable to another tenant to
emanate from or about its Premises.

 

6.             Each tenant shall observe and obey all parking and traffic
regulations, which may include among other things speed limits, stop signs,
yielding to pedestrians at all times, no parking zones, tow away zones or
parking decals, from time to time established by the Property Manager.  No
vehicle shall be parked in a manner that utilizes more than one parking space.

 

7.             No tenant shall make any suite-to-suite canvass to solicit
business from other tenants in the Park.  Property Manager may prohibit any
other solicitation in the Park and require registration, satisfactory
identification and credentials from all persons seeking access to any part of
the Building or Park.  No tenant shall conduct or cause to be conducted any
auctions or sales in its Premises or in the Park.

 

8.             No tenant shall display any sign, letter, picture, notice,
advertisement or the like, whether temporary or permanent, in any common area,
including lobbies and elevator lobbies, or in a manner that is visible from
outside the Premises.

 

9.             No tenant may use the name of the Park or any building situated
therein for any purpose

 

B-1

--------------------------------------------------------------------------------


 

other than that of the business address of Tenant, and shall not use any picture
or likeness of the Park or any building situated therein in any circulars,
notices, advertisements or correspondence without Landlord’s prior written
consent.

 

10.           No tenant shall bring any animal (excepting only dogs trained to
assist handicapped persons) into the Park.  Bicycles, unicycles, motorcycles,
mopeds, Segways, skateboards, scooters and all other vehicles are prohibited in
or about the buildings and sidewalks of the Park.

 

11.           No tenant shall waste electricity or water.  Each tenant shall
cooperate with the reasonable requests of Landlord’s property manager to utilize
electricity and water in its Premises efficiently.  Each tenant shall ensure
that no electrical circuit within its Premises is overloaded.  No tenant shall
adjust any common HVAC controls other than room thermostats installed for
specific use.  No tenant shall tie, wedge or otherwise fasten open any water
faucet or outlet.  No tenant shall prop open any common corridor doors or
exterior doors of any building.

 

12.           Tenant shall not overload any floor and shall not install any
heavy safes, business machines, files or other heavy equipment without obtaining
the approval of Landlord’s property manager.

 

13.           No tenant shall deface or damage any property of another tenant or
property that is part of the Park, including but not limited to the buildings,
fixtures and equipment.

 

14.           Smoking is prohibited in each building, within twenty-five feet of
any building entrance, and in the Park common areas, except for smoking areas
designated by the Property Manager.

 

15.           Each tenant shall use all improvements, equipment and fixtures
within the buildings and common areas of the Park, including but not limited to
restrooms, elevators, stairways, hallways, lobby, sidewalks, parking lots and
landscape areas, in the manner and for the purposes for which they are
designed.  Each tenant shall be responsible for any damage caused by its failure
to do so.

 

16.           No machinery or apparatus other than computers, copiers, facsimile
machines, paper shredders and other small office equipment shall be operated in
the tenant’s Premises or anywhere in the Park without prior written approval of
Landlord’s property manager (the “Property Manager”), which shall not be
unreasonably withheld, conditioned or delayed.  No explosives, articles deemed
hazardous because of flammability, or other materials of an intrinsically
hazardous nature shall be brought into any building in the Park.

 

All references to tenant in these Rules and Regulations shall include the
employees, agents, contractors, licensees or invitees of the tenant.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 


 COMMENCEMENT AGREEMENT

 

THIS COMMENCEMENT AGREEMENT is made and entered into as of                 ,
200    , by and between FDG Flagler Center I LLC (“Landlord”) and
                               (“Tenant”) with respect to that certain Lease
Agreement between Landlord and Tenant dated as of                       ,
200     (“Lease”), for the premises located at
                                  , Florida 32       (“Premises”).

 

Landlord and Tenant hereby confirm that the Phase I Commencement Date for the
Phase I Premises is                     , 200    .

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this document as of the
first date set forth in the first paragraph above.

 

 

 

FDG Flagler Center I LLC

 

 

 

By:  Flagler Development Company, LLC, its
Managing Member

 

 

By:

 

 

By:

 

PRINT NAME:

 

 

PRINT NAME:

 

As Its

 

 

As Its

 

President

 

 

Date:

 

 

Date:


 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

WORK LETTER

 

1.             Landlord shall construct the improvements, including, but not
limited to, cabling, sound masking, power generator, uninterruptible power
supply, security system and special purpose HVAC, set forth in the Final Plans
(as hereinafter defined) (the “Tenant Improvements”) and pay the cost of the
Tenant Improvements up to, but not exceeding, $36.49 per rentable square foot of
the Premises, the amount of which is agreed to be $4,098,045.94 (the
“Allowance”).  The parties agree that no portion of the Allowance is available
to be used by Tenant for the cost of any furniture, moving expenses (other than
for the relocation to the Premises of Tenant’s generator), or other similar
non-construction items Tenant may desire to be placed within the Premises, and
that all such items shall be at Tenant’s sole cost and expense.  Tenant may
contract for certain special purpose improvements as set forth in Tenant’s Plans
(which may be paid for by the Allowance).  Any Tenant contracted improvements
will be coordinated with the Landlord in accordance with the provisions of
paragraph 5 below.

 

In the event that the cost of the Tenant Improvements exceeds the Allowance,
then the entire amount of such excess (the “Excess”) shall be Tenant’s sole
liability and Tenant shall pay the full amount of the Excess to Landlord as
Additional Rent, together with all sales tax due thereon, within thirty (30)
days after Tenant’s receipt of Landlord’s invoice for the Excess.

 

2.                                      All Tenant Improvements shall be
performed and completed by Landlord’s contractor in accordance with the Final
Plans (as hereinafter defined) and at the sole cost and expense of Tenant,
subject to the Allowance.  All mechanical, structural, electrical, plumbing and
fire sprinkler engineering required to furnish the Tenant Improvements requested
by Tenant subsequent to Tenant’s approval of the Drawings (as hereinafter
defined), shall be done by Landlord’s engineers at Tenant’s expense subject to
the Allowance.

 

3.                                      Tenant has produced its basic layout
drawings (“Tenant’s Plans”) to Landlord and are attached to this Lease as
Exhibit D-1.

 

If Tenant’s Plans indicate that Tenant shall be in violation of any floor load
requirements, Landlord shall so notify Tenant within 15 business days after
receipt of Tenant’s Plans, specifying all such violations, and Tenant shall
correct such violations and resubmit Tenant’s Plans within 5 business days
thereafter.  If Landlord does not notify Tenant within such time period,
Tenant’s Plans shall thereafter be deemed to be in full compliance of all floor
load requirements as required under the Lease.  Landlord shall at its expense
then cause its architect to produce the construction drawings and its mechanical
(sprinkler, air conditioning, heating, electric and plumbing) drawings covering
all mechanical elements of the Tenant Improvements (together the “Drawings”). 
Landlord shall submit the Drawings to Tenant for Tenant’s approval no later than
thirty-five (35) business days after Landlord’s receipt from Tenant of Tenant’s
Plans, and, within an

 

D-1

--------------------------------------------------------------------------------


 

additional twenty (20) business days thereafter, shall submit an itemized budget
(the “Budget”) for the Tenant Improvements and a statement specifying any “long
lead time items” included as part of the Tenant Improvements and the
alternatives which will avoid such delay.  Tenant shall approve or disapprove
the Drawings, Budget and, if included, the statement within five (5) business
days of their receipt.

 

4.                                     (a)                                  If
Tenant approves the Budget or approves a Tenant Improvement item which Landlord
has specified as a cause of delay, then Tenant shall be responsible for the cost
of the Tenant Improvement as shown in the Budget in excess of the Allowance and
there shall be no abatement of Rent due to any such delay (provided the delay is
not caused by the intentional or negligent act or omission of Landlord, its
agents, employees, or contractors).  If the cost of the Tenant Improvement as
shown in the Budget shall exceed the Allowance, then upon completion Tenant
shall deposit with Landlord such excess together with Tenant’s approval of the
Budget.

 

(b)                                 If Tenant fails to either approve or
disapprove the Drawings, Budget or, if included, the statement, within 5
business days of receipt thereof, such item shall be deemed approved.  If the
Drawings, Budget or statement are disapproved, Tenant shall have 5 business days
to submit revised Tenant’s Plans to Landlord and Landlord shall then have 15
business days to submit revised Drawings and a revised Budget and, if necessary,
a revised statement.  Landlord shall not unreasonably refuse to satisfy any
objections of Tenant to the Drawings, Budget and statement and Tenant shall not
unreasonably withhold its approval.  The review and revision of the Drawings,
Budget and statement shall continue until approved by Tenant.  The approved
Drawings, Budget and statement (if any) are collectively referred to herein as
the “Final Plans”.

 

5.                                     Upon no less than three (3) business days
prior written notice to Landlord, and provided such early entry will not
interfere with Landlord’s completion of the Tenant Improvements, Landlord shall
permit Tenant and Tenant’s agents and contractors to enter said Premises prior
to the Phase I Commencement Date in order that Tenant may do such other work as
may be required by Tenant to make said Premises ready for Tenant’s use and
occupancy thereof (“Fit-Up Work”).  Any such entry into and occupation of the
premises by Tenant shall be deemed to be under all of the terms, covenants,
conditions and provisions of the Lease except as to the covenant to pay Rent,
and Landlord shall not be liable in any way for any injury, loss or damage to
any Fit-Up Work prior to the Phase I Commencement Date, unless directly caused
by an act or omission of Landlord, its agents, employees or contractors. 
Landlord shall provide reasonable security to protect the Fit-Up Work.

 

6.                                     If Substantial Completion, as hereinafter
defined, shall be delayed due to any act or omission of Tenant or Tenant’s
Agents (including, but not limited to, (i) any delays due to Change Orders, or
(ii) any delays by Tenant in the submission of plans, drawings, specifications
or other information or in approving any working drawings or estimates or in
giving any authorizations or approvals, or (iii) Tenant’s interference with the
progress of the Tenant Improvements during any time that Tenant is given access
to the Premises) (each, a “Tenant Delay”), then Substantial Completion shall be
deemed to have occurred on the date when they would have been ready but for such
Tenant Delay.  “Substantial Completion” shall mean the completion by Landlord of
the construction of the Tenant Improvements in substantial accordance with the
Final Plans in a good

 

D-2

--------------------------------------------------------------------------------


 

and workmanlike manner, and with the only additional construction to be effected
being Punch List Items, as hereinafter defined.  Landlord shall have no
obligation to attempt to mitigate, through expediting the prosecution of any
work or changing the scope of the work or otherwise, the actual or presumed
effects of a Tenant Delay on Landlord’s ability to achieve Substantial
Completion; provided, however, that at Tenant’s request and with a written
agreement by Tenant to pay any additional costs incurred by Landlord resulting
therefrom, Landlord shall use all reasonable efforts to accelerate the
performance of the work to mitigate the effects of any Tenant Delay.

 

7.                                     If, prior to the Phase I Commencement
Date, Tenant shall require improvements or changes (individually or
collectively, “Change Orders”) to the Premises in addition to, revision of, or
substitution for the Tenant Improvements, Tenant shall deliver to Landlord for
Landlord’s approval, plans and specifications for such Change Orders.  If
Landlord does not approve of the plans for Change Orders, Landlord shall advise
Tenant of the revisions required.  In addition to any other items reasonably
required by Landlord, Landlord’s revisions may be based upon any other items
reasonably required by Landlord, Landlord’s revisions may be based upon whether
the plans and specifications: (i) affect or are not consistent with the base
structural components or systems of the Building, (ii) are visible from outside
the Premises, (iii) affect safety, (iv) have or could have the effect of
increasing Operating Expenses, or (v) in Landlord’s judgment, are not consistent
with quality and character of the Project.  Tenant shall revise and redeliver
the plans and specifications to Landlord within five (5) business days of
Landlord’s advice or Tenant shall be deemed to have abandoned its request for
such Change Orders.  Tenant shall pay for all preparations and revisions of
plans and specifications, and the net costs of the construction of all change
Orders, subject to the Allowance.

 

8.                                     The Premises shall be conclusively
presumed to be in satisfactory condition on the Phase I Commencement Date except
for any minor or insubstantial details of construction, mechanical adjustment or
decoration which remain to be performed, the non-performance of which do not
materially interfere with Tenant’s use of the Premises (“Punch List Items”) and
of which Tenant gives Landlord notice within thirty (30) days after the Phase I
Commencement Date specifying such details with reasonable particularity which
details Landlord shall repair within sixty (60) days of receipt of such notice.

 

D-3

--------------------------------------------------------------------------------


 

RIDER NUMBER 1 TO LEASE

 

dated               , 2007

 

between FDG Flagler Center I LLC, as Landlord,

and Website Pros, Inc., as Tenant

 

OPTION TO RENEW

 

1.             Landlord hereby grants Tenant the option to renew (the “Renewal
Option”) the initial Term (not to include, for purposes of this Rider only, any
Renewal Term, as hereinafter defined) for two (2) additional terms of five
(5) years (each, a “Renewal Term”), commencing as of the date immediately
following the expiration of the then existing Term, such option to be subject to
the covenants and conditions hereinafter set forth in this Rider.  If Tenant
duly exercises its right to the Renewal Term, Landlord may elect that Tenant
shall execute a lease on Landlord’s then-current lease form, to be applicable to
the Renewal Term.  Following expiration of the Renewal Term as provided herein,
Tenant shall have no further right to renew or extend the Lease.

 

2.             Tenant shall give Landlord written notice (the “Renewal Notice”)
of Tenant’s election to exercise its Renewal Option not later than three hundred
sixty five (365) days prior to the expiration of the then existing Term of the
Lease; provided that Tenant’s failure to give the Renewal Notice by said date,
whether due to Tenant’s oversight or failure to cure any existing defaults or
otherwise, shall render the Renewal Option null and void.

 

3.             Tenant shall not be permitted to exercise any Renewal Option at
any time during which Tenant is in default under the Lease, subject to
applicable notice and grace periods (if any).  If Tenant fails to cure any
default under the Lease prior to the commencement of the Renewal Term, subject
to applicable notice and grace periods, the Renewal Term shall be immediately
canceled, unless Landlord elects to waive such default, and Tenant shall
forthwith deliver possession of the Premises to Landlord as of the expiration or
earlier termination of the initial Term of the Lease.

 

4.             Tenant shall be deemed to have accepted the Premises in “as-is”
condition as of the commencement of the Renewal Term, subject to any other
repair and maintenance obligations of Landlord under the Lease, it being
understood and agreed that Landlord shall have no additional obligation to
renovate or remodel the Premises or any portion of the Building as a result of
Tenant’s renewal of the Lease.

 

5.             The covenants and conditions of the Lease in force during the
initial Term, as the same may be modified from time to time, shall continue to
be in effect during the Renewal Term, except that the “Base Rent” for the
Renewal Term shall be at the rate then prevalent in Jacksonville, Florida for
similar properties, but in no event shall such rate be less than the Base Rent
for the year immediately preceding the first year of such Renewal Term, and
shall escalate annually at the rate of three percent (3%).

 

1

--------------------------------------------------------------------------------


 

6.             Tenant’s Renewal Option shall not be transferable by Tenant,
except in conjunction with a permissible transfer in accordance with the
applicable provisions of the Lease.

 

2

--------------------------------------------------------------------------------